Fourth Court of Appeals
                               San Antonio, Texas
                                  November 19, 2014

                                 No. 04-14-00362-CV

  IN RE GUARDIANSHIP OF TERRY L. GILMER, AN INCAPACITATED PERSON,

                  From the County Court at Law, Kendall County, Texas
                              Trial Court No. 13-070-PR
                       Honorable Bill R. Palmer, Judge Presiding


                                    ORDER
    Appellant's unopposed second motion for extension of time to file brief is hereby
GRANTED. The appellant's brief is deemed filed as of November 7, 2014.




                                              _________________________________
                                              Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of November, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court